EXHIBIT 99.3 From: Sheffert, Mark Sent: Tuesday, November 13, 2007 8:55 PM To: Burhardt, Krzysztof Cc: Bonner, Brigid; Brittain, Woody; Burhardt, Krzysztof; Esstman, Mike; LaVelle, Mike; Loftus, Margaret; Prince, Robb; Baldwin, Elmer; Davenport, Colleen Subject: Resignation as Director Importance: High Sensitivity: Confidential Kris, After significant deliberation and reflection upon events and actions over the past few months, I haveconcluded that it is in our mutual best interests for me to resignas a Directorfrom the Boardof Analysts International Corporation. Accordingly, attached herewith is my letter of resignation, which is effective immediately. My reasons for this action arecontained in my letter.If the Board feels that it would beinstructive to know why I arrived at this decision, I wouldconsider meeting witha mutually agreeable, small group ofindependent Directors to discuss the same. I want to be very clear that my decision had nothing to do with the recent election of Elmer Baldwin as President and CEO, an action for which I both supported and voted. In accordance with SEC disclosure requirements respecting a resigning Director, I request that a copy of the 8K filing with my resignation letter included, be sent to me electronically at [ ], contemporaneous with such filing. I wish AIC all the very best in the future. Mark
